Motion in so far as it asks for an order in accordance with the mandate of the United States Supreme Court granted.* Motion in so far as it asks for the granting of costs in all courts denied, without costs, on the ground that the reversal by the United States Supreme Court “ with costs ” meant only costs in that court. Award heretofore made by the State Industrial Commission herein unanimously affirmed, with costs in this court in favor of the State Industrial Board.

 See Industrial Commission v. Nordenholt Corp. (259 U. S. 263; 66 L. ed.-[U. S. Sup. Ct. Adv. Ops. 1921-22, p. 567]) See, also, Insana v. Nordenholt Corp. (193 App. Div. 1; Id. 929; on reargument revd., 195 id. 913; affd., 232 N. Y. 507).— [Rep.